Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 2/24/2022. Claims 1 – 11 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 -5, 8 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Lee (66,857) in view of US Patent to Meinke (2,693,933).
Regarding claim 1, Lee discloses a valve comprising a body (b) having a first fluid port (a) for fluid to enter the body; a second fluid port (c) for fluid to exit the body; a bore configured to extend between the first fluid port and the second fluid port, wherein the bore is further configured with a top bore; a handle (f, e) positioned within the top bore; a sealing element (g) configured to interface with the first fluid port and the second fluid port and a sealing interface positioned between the sealing element (g) and the body (b).
.	Lee does not disclose a ball configured to interface with a portion of the handle and the sealing element. 
However a ball to transmit longitudinal motion is well known in the art as taught by Meinke. Meinke teaches a spherical member (56) in the handle to transmit longitudinal motion and self-align the valve to the seat. 
Therefore a person having ordinary skill in the art would adapt the ball in the handle teaching of Meinke to the valve disclosed by Lee to have a valve member that can self-align with the valve seat.
Regarding claims 4 and 5, Lee discloses both ports (a, c) are threaded.
Regarding claim 8, examiner maintains the valve disclosed by Lee will inherently have a stop at l.
	Regarding claim 9, Lee discloses rotating a handle of a hydraulic isolation valve; converting a rotation of a stem of the handle (f, e) into a linear motion of a stem such that it forces the sealing element (g) away from a sealing surface within the valve body (b).
	Lee does not disclose pushing a ball with the stem such that the ball interfaces with a sealing element,
However a ball to transmit longitudinal motion is well known in the art as taught by Meinke. Meinke teaches a spherical member (56) in the handle to transmit longitudinal motion and self-align the vale to the seat. 
Therefore a person having ordinary skill in the art would adapt the ball in the handle teaching of Meinke to the valve disclosed by Lee to have a valve member that can self-align with the valve seat.
	Regarding claim 11, Lee discloses the converting is through use of a threading
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Lee (66,857) in view of US Patent to Meinke (2,693,933) and in further view of US Patent to Glasgow et al. (3,443,789).
	Lee does not disclose a T-handle. However T-handles for operating a are well known in the art as taught by Glasgow et al. Therefore a person having ordinary skill in the art would adapt T-handle taught by Glasgow et al. to the valve disclosed by Lee as a simple substitution of one known element for another to obtain predictable results. The valve disclosed by Lee modified by the T-handle teaching of Glasgow et al. will not operate differently than the primary reference.
Claims 1 – 3, and 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Glasgow et al. (3,443,789) in view of US Patent to Meinke (2,693,933).
Regarding claim 1, Glasgow et al. disclose a valve comprising a body (80) having a first fluid port (82) for fluid to enter the body; a second fluid port (84) for fluid to exit the body; a bore configured to extend between the first fluid port and the second fluid port, wherein the bore is further configured with a top bore; a handle (120 (top)) positioned within the top bore; a sealing element (104) configured to interface with the first fluid port and the second fluid port and a sealing interface positioned between the sealing element (104) and the body (80).
.	Glasgow et al. do not disclose a ball configured to interface with a portion of the handle and the sealing element. 
However a ball to transmit longitudinal motion is well known in the art as taught by Meinke. Meinke teaches a spherical member (56) in the handle to transmit longitudinal motion and self-align the vale to the seat. 
Therefore a person having ordinary skill in the art would adapt the ball in the handle teaching of Meinke to the valve disclosed by Glasgow et al. to have a valve member that can self-align with the valve seat.
	Regarding claim 2, the handle (120 (top)) disclosed by Glasgow et al. is a T-handle (Fig. 1).
	Regarding claim 3, Glasgow et al. disclose a bushing (116) placed within the top bore, the bushing having an inside surface that has a threading and wherein the handle is configured with threads on an exterior such that the threading on the inside surface of the bushing (118) mates with the handle threading (102).  
	Regarding claims 6 and 7, the first fluid port (82) and the second fluid port (84) disclosed by Glasgow et al. are not aligned in a straight line. The first fluid port (82) and the second fluid port (84) have a conical inside surface as shown in figure 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753